Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains extensive design details and exceeds the word length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9-10, the distinction between metadata and configuration data is unclear as both Claim 9 and 10 recite similar items such as subject weight and orientation/body position of the subject. Claim 1 and the Specifications of the disclosure specifies and defines that the metadata describes the scanning conditions while configuration data relates to the current mechanical and electrical configuration of the system. Claim 9 and 10 appear to contradict this delineation and is thus unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trevino et al. (US 2003/0095144 A1; hereafter: Trevino) and further in view of Hill et al. (US 2011/0188718 A1; hereafter: Hill).
Regarding Claim 1, Trevino teaches: a medical imaging system for acquiring medical image data from an imaging zone (Figure 1), the medical imaging system comprising: a memory (Figure 1: element 66 or 26) for storing machine executable instructions and medical imaging system commands, wherein the medical imaging system commands are configured for controlling the medical imaging system to acquire the medical image data according to a medical imaging protocol (¶36: “It is through link 40 that the system control 32 receives commands from the operator to indicate the scan sequence that is to be performed.”; commands from operator is communicated to the memories for storage and execution); a user interface (Figure 1: element 12; Figure 8); a processor for controlling the medical imaging system (Figure 1: element 24 or 36), wherein execution of the machine executable instructions cause the processor to: receive scan parameter data that specify the imaging protocol for modifying the behavior of the medical imaging system commands, the scan parameter data specifying the imaging protocol (¶54: “Window 184 allows the user to review and/or change the scan parameters for each station.”; ¶55: “Once the user inspects and verifies the scan parameters presented, the user may select “Prepare to Scan” button 198 to initiate a resource switch to transfer the scanning resources and download. The user can then select “Scan” to initiate a scan for the localizer application and perform any necessary Prescan operations and then scan the localizers”); receive metadata descriptive of imaging conditions from the user interface (Figure 6; ¶61: “Referring now to FIG. 6, “Patient Information window 212 appears upon user selection of patient tab 152, FIG. 4. Window 212 allows the user to view an accession number 214, a patient ID 216, name 218, birth date 220, sex 222, weight 224, age 226, radiologist 228, operator 230, reference 232, status 234, exam description 236, and history 238”; ¶19: “FIG. 6 is a representation of a graphical user interface for the inputting of patient information in accordance with the present invention”); store configuration data descriptive of a current configuration of the medical imaging system in the memory, the configuration data being descriptive of the actual mechanical and electrical configuration of the medical image system (Figure 4; ¶44: “Window 120 allows the user to perform the initial setup for the PV application. The user may establish settings such as acquisition settings 121. Included in the acquisition settings 121 are coil 122, number of stations 124, and triggering mode 126. Corresponding to the coil 122 is a drop-down menu 128 that allows a user to select a coil such as a PV array.”).
However, Trevino does not explicitly teach that the processor calculates an error probability by comparing the metadata, the configuration data, and the scan parameter data using a predefined model, wherein the error probability is descriptive of a deviation between the metadata and between the configuration data and/or the scan parameter data, and the predefined model represents how metadata, configuration data and scan parameter data form correct combinations or represents likelihoods of such combinations being correct or incorrect.
In a related art, Hill teaches that the processor calculates an error probability (¶42: “From either of steps 34 or 36 the server can generate at step 38 a candidate site and subject ID with a confidence level indicating a probability that the candidate data is correct”) by comparing the metadata, the configuration data, and the scan parameter data using a predefined model (Figure 2: element 11: Matching System; Matching system is consistent with predefined model), wherein the error probability is descriptive of a deviation between the metadata and between the configuration data and/or the scan parameter data, and the predefined model represents how metadata, configuration data and scan parameter data form correct combinations or represents likelihoods of such combinations being correct or incorrect (¶38: “The central server 2, specifically the matching system 11 is arranged to match in-coming imaging data comprising the image data and metadata (normally a large number of files either arriving in bulk after the trial is completed, or arriving gradually during the course of the trial) against the prior knowledge about what is expected in order to allocate correct labels to the required image attributes”; the matching system compares image data and metadata information to determine if incoming data and reference data match and assigns a probability that the data do match and is correct. This is consistent with the error probability based on a deviation between metadata, configuration data, and/or scan parameter data) for the purpose of ensuring that inputted data and information matches reference data and what is expected.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Trevino with the above teachings of Hill in order to incorporate probability errors in order to check for data inconsistency between datasets. The motivation in doing so would lie in ensuring that inputted data from a user matches reference data and/or the expected data.
Trevino, in view of, Hill further teaches that the processor performs a predefined action if the error probability is above a predetermined threshold (Hill: ¶38: “In real time embodiments of this invention, the results of the match are presented to a user via the user interface 6 immediately following their calculation, to enable the user to appreciate whether the data uploaded matches the criterion, or to prompt for clarification or additional data."; It is implied that the matching results are unsatisfactory and pass some threshold to be sent to a user for additional review) for the purpose of detecting a potential error.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Trevino, in view of Hill, with the additional teaching of Hill to incorporate performing an action based on a probability threshold. The motivation in doing so would lie in the detection of a potential error and performing an action based on the detection of the error.
Trevino, in view of Hill, teaches that the predefined action comprises providing a signal to notify the user (Trevino: ¶64: “One tool that enforces these policies is referred to as “Scan Assistant” window 254. In the PV application, the policy will be to “popup” a dialog 254 whenever a user enters parameters that are invalid. This dialog 254 will indicate to the user the error and force selection of another valid value.”); control the medical imaging system to acquire the medical image data from a subject (Trevino: ¶65: “Referring again to FIG. 7, to acquire the 3D mask images for this station, the user would select “Scan” button.”); receive a response to the signal to notify the user from the user interface in response to the signal (Trevino: ¶64: “One tool that enforces these policies is referred to as “Scan Assistant” window 254. In the PV application, the policy will be to “popup” a dialog 254 whenever a user enters parameters that are invalid. This dialog 254 will indicate to the user the error and force selection of another valid value. The user may choose between a default value 256 the system chooses, which is the next closest value to the invalid entry, or may enter another valid value 258.”); and reconstruct one or more medical images from the medical image data in accordance with the response (Trevino: ¶180: “a medical imaging system is provided and configured to initiate an imaging application and acquire imaging data of a subject and reconstruct an image of the subject.”; Trevino: ¶180: “The computer is then programmed to detect user modification of at least one of the options and display on the console an indication of at least one consequence of modifying the at least one of the plurality of options.”).
Regarding Claim 2, Trevino, in view of Hill, teaches: the medical imaging system of claim 1, wherein the predefined action comprises displaying a metadata parameter correction box on the user interface (Trevino: Figure 8), and wherein the metadata parameter correction box comprises a prompt to correct at least a portion of the metadata (Trevino: ¶64: “One tool that enforces these policies is referred to as “Scan Assistant” window 254. In the PV application, the policy will be to “popup” a dialog 254 whenever a user enters parameters that are invalid. This dialog 254 will indicate to the user the error and force selection of another valid value.”).
Regarding Claim 3, Trevino, in view of Hill, teaches: the medical imaging system of claim 2, wherein execution of the machine executable instructions cause the processor to display the metadata parameter correction box before acquisition of the medical image and/or during acquisition of the medical image data (Trevino: ¶64: “One tool that enforces these policies is referred to as “Scan Assistant” window 254. In the PV application, the policy will be to “popup” a dialog 254 whenever a user enters parameters that are invalid. This dialog 254 will indicate to the user the error and force selection of another valid value.”; popup dialog occurs before scan to prevent invalid parameters).
Regarding Claim 4, Trevino, in view of Hill, teaches: the medical imaging system of claim 2, wherein computation of the error probability comprises comparing a subject orientation in the metadata and an orientation determined from the configuration data (Trevino: ¶36: “It is also through the scan room interface circuit 46 that a patient positioning system 48 receives commands to move the patient to the desired position for the scan.”; Trevino: ¶96; user selection of patient position/orientation implies an error can occur.).
Regarding Claim 5, Trevino, in view of Hill, teaches: the medical imaging system of claim 2, wherein computation of the error probability comprises comparing an anatomic region specification in the metadata and an anatomic region determined from the configuration data (Trevino: ¶78: “Select the “ROI” button 286 and draw a Region of Interest (ROI) 288 over the area of interest on the image in the viewer 284”; user selection of an ROI implies that an error can occur if selected ROI and reference ROI is not consistent with each other.).
Regarding Claim 6, Trevino, in view of Hill, teaches: the medical imaging system of claim 2, wherein execution of the machine executable instructions cause the processor to display a set of suggested metadata corrections in the metadata parameter correction box (Trevino: ¶64: “The user may choose between a default value 256 the system chooses, which is the next closest value to the invalid entry, or may enter another valid value 258.”).
Regarding Claim 7, Trevino, in view of Hill, teaches: the medical imaging system of claim 1, wherein the predefined action comprises displaying a scan parameter correction box on the user interface, wherein the scan parameter correction box comprises a prompt to correct at least on scan parameter, and wherein execution of the machine executable instructions cause the processor to display the scan parameter box before acquisition of the medical image data (Trevino: ¶64: “One tool that enforces these policies is referred to as “Scan Assistant” window 254. In the PV application, the policy will be to “popup” a dialog 254 whenever a user enters parameters that are invalid. This dialog 254 will indicate to the user the error and force selection of another valid value.”; popup dialog occurs before scanning begins).
Regarding Claim 8, Trevino, in view of Hill, teaches: the medical system of claim 7, wherein execution of the machine executable instructions cause the processor to display a set of suggested scan parameter corrections in the scan parameter correction box (Trevino: ¶64: “the user may choose between a default value 256 the system chooses, which is the next closest value to the invalid entry, or may enter another valid value 258.”).
Regarding Claim 9, Trevino, in view of Hill, teaches: the medical imaging system of claim 1, wherein the metadata comprises at least one of the following: a subject orientation of the subject, a subject age of the subject, a subject weight of the subject, specification if the medical image was acquired with our without contrast agent, a scan type of the medical imaging protocol, and a scan name of the medical imaging protocol (Trevino: Figure 6; Trevino: ¶61: “Referring now to FIG. 6, “Patient Information window 212 appears upon user selection of patient tab 152, FIG. 4. Window 212 allows the user to view an accession number 214, a patient ID 216, name 218, birth date 220, sex 222, weight 224, age 226, radiologist 228, operator 230, reference 232, status 234, exam description 236, and history 238”).
Regarding Claim 10, Trevino, in view of Hill, teaches: the medical imaging system of claim 1, wherein the configuration data comprises at least one of the following: connect coil type; an image of a body position of the subject; a fiducial marker position of a fiducial marker on the subject; weight sensor data descriptive of the weight of the subject; data from survey magnetic resonance image or scout magnetic resonance image of the subject; an applied dose for a CT or an X-ray system for irradiating the subject; a subject weight of the subject; and a subject support position of a subject support of the medical imaging system (Trevino: ¶44: “Window 120 allows the user to perform the initial setup for the PV application. The user may establish settings such as acquisition settings 121. Included in the acquisition settings 121 are coil 122, number of stations 124, and triggering mode 126. Corresponding to the coil 122 is a drop-down menu 128 that allows a user to select a coil such as a PV array.”; Trevino: ¶93-159; ¶93-159 of Trevino lists parameters and values under Advanced Settings that are included in the system).
Regarding Claim 11, Trevino, in view of Hill, teaches: the medical imaging system of claim 1, wherein the one or more medical images comprises the metadata (Trevino: ¶61: “Referring now to FIG. 6, “Patient Information window 212 appears upon user selection of patient tab 152, FIG. 4. Window 212 allows the user to view an accession number 214, a patient ID 216, name 218, birth date 220, sex 222, weight 224, age 226, radiologist 228, operator 230, reference 232, status 234, exam description 236, and history 238”; Patient data is tied to any generated medical images. This is consistent with medical images comprising of metadata.).
Regarding Claim 12, Trevino, in view of Hill, further teaches: the medical imaging system of claim 1, wherein the predefined model is at least one of: a decision tree, a statistical likely hood model, principal components analysis model, a machine learning model, and a neural network (Hill: ¶41: “As more data is passed through the system, the classifiers, which can be adaptive algorithms run on the matching system 11, can learn more about the expected study data to increase the confidence of the labelling.”; adaptive algorithm is consistent with machine learning model) for the purpose of automating and increasing the accuracy of the predefined model.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Trevino, in view of Hill, with the additional teaching of Hill to incorporate a machine learning model. The motivation in doing so would lie in the automation of the consistency check and a more accurate calculation of error probability/confidence level.
Regarding Claim 13, Trevino, in view of Hill, teaches: the medical imaging system of claim 1, wherein the medical imaging system comprises at least one of:  magnetic resonance imaging system, an X-ray machine, a computed tomography system, a PET system, and a SPECT system (Trevino: Figure 1; Trevino: ¶14: “FIG. 1 is a schematic block diagram of an MR imaging system for use with the present invention”).
Regarding Claim 14, Claim 14 recites a non-transitory computer readable medium that contain instructions that, when executed, performs the functions of the system of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (Trevino: ¶35: “The computer system 20 is linked to disk storage 28 and tape drive 30 for storage of image data and programs.”)
Regarding Claim 15, Claim 15 recites a method that is implemented by the system of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Trevino: ¶177-178, and Trevino: Claims 1-18)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abraham-Fuchs et al. (US 2003/0074340 A1), Hill et al. (US 2011/0176712 A1), Haras et al. (US 2007/0016016 A1), Cohen-Solal et al. (US 2013/0311472 A1), Koktava et al. (US 2016/0092748 A1), St. John et al. (US 8,422,634 B2), Ilic (US 7,130,760 B2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668